     Case: 1:19-cv-06870 Document #: 55 Filed: 12/20/19 Page 1 of 1 PageID #:3704




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                   Case No. 19-cv-06870
              Plaintiff,
                                                   Judge Thomas M. Durkin
v.
                                                   Magistrate Judge Gabriel A. Fuentes
ZHILINNANXIE, et al.,
              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice as to the

following Defendants:

                Defendant Name                                   Line No.
                  celoco Store                                      38
              SAVIOR E SPORTS                                       54
         3D & Ladies gentlemen tops Store                           66


Dated this 20th day of December 2019.       Respectfully submitted,


                                            /s/ RiKaleigh C. Johnson
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law

                                            Counsel for Plaintiff H-D U.S.A., LLC
